UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-52625 CHINA AUTO LOGISTICS INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-2574314 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) Floor 1 FTZ International Auto Mall 86 Tianbao Avenue, Free Trade Zone Tianjin Province, The People’s Republic of China (Address of Principal Executive Offices) (Zip Code) (86) 22-2576-2771 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 9, 2012 Common Stock, $.001 par value per share 3,694,394shares TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Income for the Three Months and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Default Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 PART I – FINANCIAL INFORMATION Item 1.Financial Statements CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, (Unaudited) December 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable - trade, net of allowance for doubtful accounts of $0 and $2,796 as of September 30, 2012 and December 31, 2011, respectively - Receivables related to financing services Notes receivable Inventories Advances to suppliers Prepaid expenses Value added tax refundable Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Lines of credit related to financing services $ $ Short term borrowings Accounts payable Notes payable to suppliers - Accrued expenses Customer deposits Deferred revenue Due to shareholders Due to director Income tax payable Total current liabilities Deferred tax liability Total liabilities Equity China Auto Logistics Inc. shareholders’ equity Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and Outstanding - - Common stock, $0.001 par value, 95,000,000 shares authorized, 3,693,912 shares issued and outstanding as of September 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total China Auto Logistics Inc. shareholders’ equity Noncontrolling interests Total equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these condensed consolidated financial statements 1 CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net revenue $ Cost of revenue Gross profit Operating expenses: Selling and marketing General and administrative Total operating expenses Income from operations Other income (expenses) Interest income Interest expense ) - ) - Loss on disposal of property and equipment ) - ) - Miscellaneous - ) Total other income (expenses) ) ) Income before income taxes Income taxes Net income Less: Net income attributable to noncontrolling interests Net income attributable to shareholders of China Auto Logistics Inc. $ Earnings per share attributable to shareholders of China Auto Logistics Inc. – basic and diluted $ Weighted average number of common shares outstanding – basic and diluted The accompanying notes form an integral part of these condensed consolidated financial statements 2 CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income Foreign currency translation adjustments ) ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to shareholders of China Auto Logistics Inc. $ The accompanying notes form an integral part of these condensed consolidated financial statements 3 CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used for) operating activities Depreciation and amortization Loss on disposal of property and equipment Changes in operating assets and liabilities: Restricted cash ) ) Accounts receivable – trade Receivables related to financing services Notes receivable ) - Inventories ) ) Advances to suppliers ) ) Prepaid expenses, other current assets and other assets Value added tax refundable ) ) Deferred tax assets - Accounts payable Line of credit related to financing services ) Notes payable to suppliers - Accrued expenses ) Customer deposits ) Deferred revenue ) ) Income tax payable ) ) Deferred tax liability ) ) Net cash used in operating activities ) ) Cash flows from investing activities Proceeds from disposal of property and equipment - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of common stock - Proceeds from short-term loans - Repayments of short-term bank loans ) - Repayments to shareholders - ) Proceeds from director Repayments to director ) ) Net cash flows provided by financing activities Effect of exchange rate change on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ 4 CHINA AUTO LOGISTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Continued) Nine Months Ended September 30, Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $ $ Non-cash activities Increase in balance due to shareholders for accrued expenses paid by shareholder $ - $ The accompanying notes form an integral part of these condensed consolidated financial statements 5 CHINA AUTO LOGISTICS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Summary of Significant Accounting Policies Organization, Nature of Business and Basis of Presentation China Auto Logistics Inc. (the “Company” or “China Auto”) operates through its wholly-owned subsidiary Ever Auspicious International Limited, a Hong Kong corporation (“HKCo”), and its wholly-owned subsidiary Tianjin Seashore New District Shisheng Business Trading Group Co.Ltd.(“Shisheng”), a company established under the laws of the People’s Republic of China (“PRC”).The Company’s principal business includes (i) sales of both domestically manufactured and imported automobiles, (ii) financing services related to imported automobiles, (iii) automobile information websites and advertising services, (iv) logistics services related to the automobile importing process and other automobile value added services, such as assistance with customs clearance, storage and nationwide delivery services (“Automobile Value Added Services”) and (v) management services to an auto mall. The accompanying condensed consolidated balance sheet as of December 31, 2011, which have been derived from the audited consolidated financial statements and the accompanying unaudited condensed consolidated financial statements, has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to those rules and regulations and the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, these condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the financial position of China Auto as of September 30, 2012 and the results of operations for the three-month and nine-month periods ended September 30, 2012 and 2011, and the cash flows for the nine-month periods ended September 30, 2012 and 2011.These condensed consolidated financial statements and related notes should be read in conjunction with the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2011.The results of operations for the three-month and nine-month periods ended September 30, 2012 are not necessarily indicative of the results which may be expected for the entire fiscal year. The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Principles of Consolidation The condensed consolidated financial statements include the financial statements of China Auto and its wholly-owned and majority-owned subsidiaries.All inter-company transactions and balances have been eliminated in preparation of the condensed consolidated financial statements. Currency Reporting The Company’s operations in the PRC use the local currency, Renminbi (“RMB”), as their functional currency, whereas amounts reported in the accompanying condensed consolidated financial statements and disclosures are stated in U.S. dollars, the reporting currency of the Company, unless stated otherwise.As such, the condensed consolidated balance sheets of the Company have been translated into U.S. dollars at the current rates as of September 30, 2012 and December 31, 2011 and the condensed consolidated statements of income have been translated into U.S. dollars at the weighted average rates during the periods the transactions were recognized. The resulting foreign currency translation adjustments are recorded in determining other comprehensive income in the condensed consolidated statements of comprehensive income and as a separate component of equity in the condensed consolidated balance sheets. Revenue Recognition The Company’s main source of income was generated through (1) sales of automobiles, (2) service fees for assisting customers to get bank financing on purchases of automobiles, (3) web-based advertising service fees, including fees from (i) displaying graphical advertisements on the Company websites and (ii) web-based listing services that allow customers to place automobile related information on the Company’s websites, (4) automobile value added services and (5) auto mall management services.The Company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred upon shipment or services have been rendered, the seller’s price to the buyer is fixed or determinable, and collectibility is reasonably assured. 6 The Company recognizes the sales of automobiles upon delivery and acceptance by the customers and where collectibility is reasonably assured. Service revenue related to financing services is recognized ratably over the financing period. Service fees for graphical advertisements on the Company’s websites are charged on a fixed fee basis.The Company recognizes the advertising revenue when the service is performed over the service term.The Company charges a monthly fee for listing services and recognizes the revenue when services are performed.The Company offers sales incentives to its customers in the form of (i) subscription exemption; (ii) discounted prices and (iii) free advertisements.The Company classifies sales incentives as a reduction of net revenues.Revenues, net of discounts and allowances, are recognized ratably over the service periods. The Company recognizes revenue from automobile value added services when such services are performed. Revenue from auto mall management services is recognized ratably over the service period. Value Added Taxes represent amounts collected on behalf of specific regulatory agencies that require remittance by a specified date.These amounts are collected at the time of sales and are detailed on invoices provided to customers.The Company accounts for value added taxes on a net basis.The Company recorded and paid business taxes based on a percentage of the net service revenues and reported the service revenue net of the business taxes and other sales related taxes. Receivables Related to Financing Services The Company records receivables related to financing services when cash is loaned to customers to finance their purchases of automobiles.Upon repayment by customers, the Company records the amounts as reductions of receivables related to financing services.Receivables related to financing services represent the aggregate outstanding balance of loans from customers related to their purchases of automobiles and are considered receivables held for investment.The Company charges a fee for providing loan services and such fees are prepaid by customers.The Company amortizes these fees over the receivable term, which is typically 90 days, using the straight-line method.The Company records such amortized amounts as financing fee income and the unamortized amount is classified as deferred revenue on the Company’s condensed consolidated balance sheets. The Company evaluates the collectibility of outstanding receivables at the end of each of the reporting periods and makes estimates for potential credit losses.The Company has not experienced any losses on its receivables related to financing services historically and accordingly did not record any allowance for credit losses as of September 30, 2012 and December 31, 2011. Goodwill Goodwill arising from business combinations represents the excess of the purchase price over the estimated fair value of the net assets of the businesses acquired.Goodwill is tested annually for impairment, during the fourth quarter of our fiscal year, or more frequently if circumstances indicate the possibility of impairment.Significant judgments required to estimate fair value include estimating future cash flows, and determining appropriate discount rates, growth rates and other assumptions.Changes in these estimates and assumptions could materially affect the determination of fair value which could trigger impairment.During the year ended December 31, 2011, due to the planned closing of the operations of Chongqing Qizhong Technology Development Co., Ltd. (“Goodcar”) related to sales of VIP membership cards and other promotion services, which is a reporting unit under our Automobile Value Added Services segment, we reevaluated our goodwill and intangible assets related to this reporting unit and determined that the related goodwill and intangible assets were impaired.The Company recorded impairment losses of $810,571 and $83,012 ($62,259 after-tax) in respect of our goodwill and intangible assets related to this reporting unit for the year ended December 31, 2011.There was no impairment of goodwill for the three months and nine months ended September 30, 2012.No events have occurred subsequent to September 30, 2012 that indicates impairment may have occurred. Basic and Diluted Earnings Per Share Basic earnings per common share is computed by dividing net earnings available to common stockholders by the weighted average number of common shares outstanding.Diluted earnings per common share is computed similarly to basic earnings per common share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.As of September 30, 2012 and 2011, the Company did not have any common stock equivalents, therefore, the basic earnings per share is the same as the diluted earnings per share. Reverse Stock Split On October 9, 2012, the Company filed a Certificate of Amendment of its Articles of Incorporation to effect a one-for-six reverse split of the Company’s issued and outstanding shares of common stock, par value $0.001 per share.The Certificate of Amendment was effective upon filing on October 9, 2012.The Company’s stockholders, at a Special Meeting of Stockholders held on September 4, 2012, had previously authorized the Company’s Board of Directors to effect a reverse stock split at a ratio of up to one-for-six to be determined by the Board of Directors.There was no change to the authorized shares of common stock of the Company as a result of the reverse stock split.Any fraction of a share of common stock that would otherwise have resulted from the reverse split was rounded up to the next whole share. 7 Accordingly, all references to numbers of common shares and per-share data in the accompanying condensed consolidated financial statements and notes have been retroactively adjusted to reflect the effects of the reverse stock split. New Accounting Pronouncements Not Yet Adopted In December 2011, the FASB issued ASU No. 2011-11, Topic 210 - Balance Sheet: Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”).ASU 2011-11 requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.ASU 2011-11 will be effective for fiscal years beginning on or after January 1, 2013, with retrospective application for all comparable periods presented.The Company does not expect the adoption of this guidance to have a material effect on the Company’s consolidated financial statements. In July 2012, the FASB issued ASU 2012-02 - Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”), which amends the guidance in ASC 350-30 on testing indefinite-lived intangible assets, other than goodwill, for impairment.FASB issued ASU 2012-12 in response to feedback on ASU 2011-08, which amended the goodwill impairment testing requirements by allowing an entity to perform a qualitative impairment assessment before proceeding to the two-step impairment test.Similarly, under ASU 2012-02, an entity testing an indefinite-lived intangible asset for impairment has the option of performing a qualitative assessment before calculating the fair value of the asset.If the entity determines, on the basis of qualitative factors, that the fair value of the indefinite-lived intangible asset is not more likely than not (i.e. a likelihood of more than 50 percent) impaired, the entity would not need to calculate the fair value of the asset.ASU 2012-02 does not revise the requirement to test indefinite-lived intangible assets annually for impairment.In addition, the ASU 2012-02 does not amend the requirement to test these assets for impairment between annual tests if there is a change in events or circumstances; however, it does revise the examples of events and circumstances that an entity should consider in interim periods.ASU 2012-02 is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted.The Company does not expect the adoption of this guidance to have a material effect on the Company’s consolidated financial statements. (2)Restricted Cash Restricted cash consists of cash which is not available for use in the Company’s operations and is summarized as follows: September 30, December 31, Collateral for bank’s issuance of letters of credit to the Company’s customers $ $ Collateral for borrowings on the lines of credit related to financing services - Collateral for notes payable to suppliers - Collateral for short-term borrowings – pledge financing agreement - $ $ (3)Property and Equipment A summary of property and equipment is as follows: September 30, December 31, Computer $ $ Office equipment, furniture and fixtures Leasehold improvement Automobiles Less: Accumulated depreciation and amortization $ $ Depreciation and amortization expense for property and equipment amounted to approximately $39,080 and $55,940for the three months ended September 30, 2012 and 2011, respectively; and amounted to approximately $123,233 and $185,768 for the nine months ended September 30, 2012 and 2011, respectively. 8 (4)Goodwill As of September 30, 2012 and December 31, 2011, our goodwill is as follows: September 30, December 31, Acquired goodwill $ $ Less:Accumulated impairment ) ) Foreign currency translation adjustment $ $ There were no impairment losses during the three months and nine months ended September 30, 2012 and 2011. (5)Intangible Assets Intangible assets include: As of September 30, 2012 Cost Foreign currency translation adjustments Less: Accumulated Impairment Less: Accumulated Amortization Net Carrying Value Advertising customer relationships $ $ $ - $ $ Memberships - $ Intangible asset not subject to amortization: Trademark - - $ As of December 31, 2011 Cost Foreign currency translation adjustments Less: Accumulated Impairment Less: Accumulated Amortization Net Carrying Value Advertising customer relationships $ $ $ - $ $ Memberships - $ Intangible asset not subject to amortization: Trademark - - $ All intangible assets were acquired in connection with the Goodcar acquisition on November 1, 2010.There have been no further subsequent acquisitions of intangible assets. Amortization expenses are $59,531 and $63,985 for the three months ended September 30, 2012 and 2011 and $178,920 and $189,251 for the nine months ended September 30, 2012 and 2011, respectively. 9 Estimated amortization expense relating to the existing intangible assets with definite lives for each of the three succeeding fiscal years is as follows: Remainder of 2012 $ $ (6)Notes Receivable During the year ended December 31, 2011, one of the Company’s long term customers paid for the sale of the Company’s auto products by notes receivable in the amount of approximately $4,761,225 (RMB 30,000,000).These notes receivable are short-term promissory notes issued by the Bank of Shanghai that entitle the Company to receive the full face amount from the bank at maturity, which is 6 months from the date of issuance.The Company has arranged to transfer with recourse its notes receivable during the year ended December 31, 2011 to China Zheshang Bank under a factoring arrangement.Details of the factoring arrangement are disclosed in Note 9(a).These notes were fully collected during the nine months ended September 30, 2012. During the nine months ended September 30, 2012, this customer paid for the sale of the Company’s auto products by additional notes receivable in an aggregate amount of approximately $11,077,702 (RMB 70,000,000).These notes receivable are short-term promissory notes issued by the Bank of Dalian that entitle the Company to receive the full face amount from the bank at maturity, which is three months from the date of issuance.These notes were fully collected during the nine months ended September 30, 2012. During the three months ended September 30, 2012, this customer paid for the sale of the Company’s auto products by additional notes receivable in an aggregate amount of approximately $17,882,576 (RMB 113,000,000).These notes receivable are short-term promissory notes issued by the Bank of Dalian and Bank of Shanghai that entitle the Company to receive the full face amount from the banks at maturity, which is three months from the date of issuance. The Company has pledged the notes receivable in the amount of $17,882,576 as of September 30, 2012 as a condition of execution of certain short term financing agreements with Agricultural Bank of China.Details of the financing agreements are disclosed in Note 9(b). (7)Lines of Credit Related to Financing Services The Company provides financing services to its customers using the Company’s bank facility lines of credit.The Company earns a service fee for drawing its facility lines related to its customers’ purchases of automobiles and payment of import taxes.Customers bear all the interest and fees charged by the banks and prepay those fees upon the execution of their service contracts with the Company.Customers are also required to make a deposit in the range of 22% to 30% of the purchase price of the automobiles.If customers default on payment, the banks take custody of the automobiles until the borrowings are fully repaid. Interest charged by the banks for draws on these facility lines of credit is classified as cost of revenue in the condensed consolidated statements of income.Interest expense related to these lines of credit was $560,800 and $609,255 for the three months ended September 30, 2012 and 2011, respectively, and $2,677,709 and $1,556,432 for the nine months ended September 30, 2012 and 2011, respectively. China Merchants Bank In June 2011, the Company entered into a facility line of credit agreement with China Merchants Bank.Under the terms of the agreement, the Company could borrow a maximum amount of $12,660,231 (RMB 80,000,000).The borrowings under the facility line of credit bear interest at rates ranging from 4.27% to 5.78% per annum and are repayable within 3 months from the dates of drawing.As of September 30, 2012 and December 31, 2011, the Company had an outstanding balance of $0 and $8,905,335, respectively, under the facility line of credit.The facility line of credit, which was guaranteed by a director of the Company, matured in June 2012 and was repaid. In June 2012, the Company entered into a facility line of credit agreement with China Merchants Bank.Under the terms of the agreement, the Company could borrow a maximum amount of $12,660,231 (RMB 80,000,000).The borrowings under the facility line of credit bear interest at rates to be determined upon drawing.During the three months ended September 30, 2012, the interest is charged at rates ranging between 3.37% and 3.44% per annum and is repayable within 3 months from the dates of drawing.As of September 30, 2012, the Company had an outstanding balance of $10,376,465 under the facility line of credit.The facility line of credit is guaranteed by a director of the Company and a non-related entity which is a supplier of the Company, and matures in June 2013. 10 Agricultural Bank of China (a) In February 2011, the Company entered into a facility line of credit agreement with Agricultural Bank of China.Under the terms of the agreement, the Company could borrow a maximum amount of $75,961,386 (RMB 480,000,000) as of September 30, 2012 and December 31, 2011.The facility line of credit is guaranteed by two directors of the Company and originally matured in December 2012.In September 2012, the Company and Agricultural Bank of China executed another facility line of credit agreement which superseded the February 2011 agreement.See (b) below. The borrowings under these facility lines of credit bear interest at rates ranging from 4.82% to 5.88% per annum and are repayable within three months from the dates of drawing.As of September 30, 2012 and December 31, 2011, the Company had outstanding balances of $0 and $47,601,718, respectively, under these facility lines of credit. (b) In September 2012, the Company entered into a facility line of credit agreement with Agricultural Bank of China.Under the terms of the agreement, the Company could borrow a maximum amount of $82,291,502 (RMB 520,000,000) as of September 30, 2012.The facility line of credit is guaranteed by five non-related entities, including three suppliers and two customers, one of which is a major customer, and matures in September 2013. The borrowings under these facility lines of credit bear interest at rates ranging from 4.18% to 5.24% per annum and are repayable on the due dates which are predetermined prior to each draw.As of September 30, 2012, the Company had outstanding balances of $43,998,839 under this facility line of credit. (c) In addition to the above facility lines of credit agreements with Agricultural Bank of China, the Company had $5,956,249 and $11,437,429 of short term foreign currency borrowings with Agricultural Bank of China as of September 30, 2012 and December, 31, 2011.These short term foreign currency borrowings bear interest at rates ranging between 3.23% and 3.74% per annum, mature within three months or six months from the dates of borrowing and are secured by the amount of $5,956,249 and $11,437,429 deposited to the bank, which is presented as restricted cash on the consolidated balance sheets as of September 30, 2012 and December 31, 2011. PuDong Development Bank In August 2011, the Company entered into a facility line of credit agreement with PuDong Development Bank.Under the terms of the agreement, the Company could borrow a maximum amount of $15,825,289 (RMB 100,000,000) as of September 30, 2012 and December 31, 2011.The borrowings under these facility lines of credit bear interest at rates ranging from 4.97% to 6.47% per annum.As of September 30, 2012 and December 31, 2011, the Company had outstanding balances of $0 and $9,093,646, respectively, under the facility line of credit.The facility line of credit was guaranteed by a director of the Company and a non-related entity, which was also a supplier and a customer of the Company, and matured in August 2012. China Zheshang Bank In April 2010, the Company entered into a facility line of credit agreement with China Zheshang Bank.Under the terms of the agreement, the Company could borrow a maximum amount of $7,912,644 (RMB 50,000,000) as of September 30, 2012 and December 31, 2011.This facility line of credit is guaranteed by two directors of the Company and two non-related entities, which are also suppliers and customers of the Company, and matured in June 2012. In November 2011, the Company entered into a facility line of credit agreement with China Zheshang Bank.Under the terms of the agreement, the Company could borrow a maximum amount of $23,737,933 (RMB 150,000,000) as of September 30, 2012 and December 31, 2011.This facility line of credit is guaranteed by two directors of the Company and two non-related entities, one of which is a supplier and customer of the Company and the other one is owned by a close personal friend of Mr. Tong Shiping, the Company’s president and CEO, and matures in November 2013. In September 2012, the Company entered into a facility line of credit agreement with China Zheshang Bank which superseded the November 2011 facility line of credit agreement mentioned above.Under the terms of the agreement, the Company could borrow a maximum amount of $23,737,933 (RMB 150,000,000) as of September 30, 2012.This facility line of credit is guaranteed by Mr. Tong Shiping, the Company’s president and CEO, Ms. Cheng Weihong, a director of the Company, and two unrelated parities, which are also customers (including one major customer) of the Company, and matures in September 2013. The borrowing under these facility lines of credit bear interest at a rate of 5.00% per annum and are repayable within 3 months from the dates of drawing.As of September 30, 2012 and December 31, 2011, the Company had outstanding balances of $0 and $496,181, respectively, under these facility lines of credit. 11 Industrial and Commercial Bank of China In November 2011, the Company entered into a facility line of credit agreement with Industrial and Commercial Bank of China.Under the terms of the agreement, there is no stipulated maximum amount of borrowings but each drawing from the facility line is subject to approval from the bank on an individual basis.The borrowings under this facility bear interest at a rate of 4.17% per annum and are repayable within 3 months from the dates of drawing.As of September 30, 2012 and December 31, 2011, the Company had outstanding balances of $0 and $742,595, respectively, under the facility line of credit.The facility line of credit matures in November 2012. Shengjing Bank In February 2011, the Company entered into a facility line of credit agreement with Shengjing Bank.Under the terms of agreement, the Company could borrow a maximum amount of $11,077,702 (RMB 70,000,000) as of December 31, 2011.The borrowings under this facility bear interest at rates ranging from 4.25% to 4.28% per annum and are repayable within 3 month from the dates of drawing.As of December 31, 2011, the Company had no outstanding balances under the facility line of credit.The facility line of credit was guaranteed by a director of the Company and a non-related entity, which was also a supplier and customer of the Company, and matured in February 2012. China Minsheng Bank In April 2011, the Company entered into a facility line of credit agreement with China Minsheng Bank.Under the terms of the agreement, the Company could borrow a maximum amount of $12,660,231 (RMB 80,000,000) as of September 30, 2012 and December 31, 2011.The borrowings under this facility bore interest at a rate 6.47% per annum and were repayable within 3 months from the dates of drawing.As of September 30, 2012 and December 31, 2011, the Company had outstanding balances of $0 and $9,434,053 under the facility line of credit.The facility line of credit was guaranteed by two directors of the Company and two non-related entities, which were suppliers and customers of the Company, and matured in April 2012. (8)Notes Payable to Suppliers The Company issued certain notes payable to suppliers which are guaranteed by the banks.The terms of these notes payable vary depending on the negotiations with the suppliers.Typical terms are in the range of three to six months.Prior to the expiration dates of the notes, the note holders can present these notes to the banks to draw on the note amounts, if the Company does not settle the outstanding payable to these suppliers.The Company is subject to a bank fee of 0.05% on notes payable amounts. As of September 30, 2012, the Company had outstanding notes payable to suppliers in an aggregate amount of $18,990,347 (RMB 120,000,000) of which Bank of Jinzhou and Industrial and Commercial Bank of China will guarantee payments to suppliers within term of these notes for a period of six months.The Company was required to maintain 50% of the notes amounts, or $9,495,174 as guaranteed funds, which was classified as restricted cash as of September 30, 2012. The purpose of this arrangement is to provide additional time to the Company to remit payments while the suppliers do not bear any credit risk since the suppliers’ payments are guaranteed by the banks. (9)Short Term Borrowings (a) Factoring Agreement In December 2011, the Company entered into a factoring agreement with China Zheshang Bank under which it sells receivables with recourse to the bank.Under the terms of the agreement, the bank advances the Company up to 80% of the amount of the receivables sold and collects the factored receivable balances directly from the customers.The maximum borrowing percentage was increased to 90% per a verbal approval by the bank.The bank charges interest at a rate of 7.8% per annum on the amount advanced and withholds the interest from the final payment to the Company on collection.In the event of a commercial dispute on the receivable, the factors have the right to demand that the Company repurchase the receivable and refund any advances to the bank.The agreement allows the Company to sell receivables totaling up to $15,825,289 (RMB 100,000,000).The factoring agreement expires in December 2012. As of September 30, 2012 and December 31, 2011, the outstanding balances of $0 and $4,285,102, respectively, were classified as short term borrowings in the condensed consolidated balance sheets. As of September 30, 2012 and December 31, 2011, the Company had outstanding balances of $0 and $4,761,225, respectively, for the sale of receivables under this factoring agreement.Amounts outstanding under the agreement are included in short-term borrowings in the condensed consolidated balance sheets, as the sale of these receivables has not met the criteria for sale treatment in accordance with ASC 860.The Company recorded interest expense totaling $0 and $158,728 for the three months and nine months ended September 30, 2012 related to this factoring agreement. 12 (b) Pledge Financing Agreements In March, April, June, July and September 2012, the Company entered into eleven short term financing agreements in the aggregate amount of $25,049,954 with Agricultural Bank of China (“ABC”) for a period of six months.One of the agreements for an amount of $1,359,923 expired and was repaid during the three months ended September 30, 2012.Total outstanding balance of these agreements was $23,690,031 as of September 30, 2012.Under the terms of the agreements, ABC advanced $23,690,031 to the Company and as conditions of these financing agreements, the Company is required to pledge its notes receivable in the aggregate amount of $17,882,576 (RMB 113,000,000) as guarantees.In addition, the Company is required to maintain a bank deposit of $8,545,656 (RMB 54,000,000) which is classified as restricted cash in the condensed consolidated balance sheet as of September 30, 2012.Based on the preliminary estimates of the bank, these financing loans carry interest at a rate equal to LIBOR plus a rate between 0.3% and 2.6% (a rate range between 0.94% and 3.33% at September 30, 2012).Upon the repayments dates of these draws, the Company will make final interest payments which could result in the effective interest rate paid to differ from the estimated interest rates provided by the bank prior to the draws.These draws are repayable on various dates between September 2012 and March 2013. The Company recorded interest expense totaling $151,781 and $219,697 related to these financing agreements for the three months and nine months ended September 30, 2012. (c)Overdraft Agreement In April 2012, the Company entered into an overdraft agreement with PuDong Development Bank.Under the terms of the agreement, the Company can borrow a maximum amount of $1,582,529 (RMB 10,000,000) as of September 30, 2012.This overdraft line of credit is part of the RMB 100,000,000 facility line of credit with PuDong Development Bank stated above.The borrowing under this facility bore interest at a rate of 7.32% for a borrowing period of 90 days and 8.0532% for an additional period of 30 days, and was secured by restricted cash deposited at the bank.The overdraft agreement, which was guaranteed by a director of the Company and a non-related entity, which was a supplier and a customer of the Company, matured in August 2012 and was repaid. (d)Loan Agreements In September 2012, the Company entered into four loan agreements with China Zheshang Bank.Under the terms of the agreements, the Company borrowed on aggregate loan amount of $3,055,844 (RMB 19,309,874) as of September 30, 2012.The borrowings under these loan agreements bears interest at a rate of 5.6% for a borrowing period of six months and are guaranteed by Mr. Tong Shiping, the Company’s president and CEO, Ms. Cheng Weihong, a director of the Company, a personal friend of Mr. Tong Shiping, and two unrelated parities, which are also customers (including one major customer) of the Company.Total outstanding balance of these agreements was $3,055,844 as of September 30, 2012.The Company recorded interest expense totaling $3,102 and $3,102 for the three months and nine months ended September 30, 2012 related to this factoring agreement. (10)Major Customers and Suppliers Sales to customer #1 and customer #2 of the Company’s automobile sales segment totaled approximately $31,372,000 (18%) and $26,509,000 (16%), respectively, of the Company’s consolidated sales during the three months ended September 30, 2012.Sales to customer #1 of the Company’s automobile sales segment totaled approximately $76,382,000 (18%) of the Company’s net revenue during the nine months ended September 30, 2012.No customer accounted for 10% or more of the Company’s net revenue during the three months and nine months ended September 30, 2011. One supplier, which accounted for 10% or more of the Company’s automobile purchases, accounted for approximately 15% and 11%, respectively, of the Company’s automobile purchases during the three months and nine months ended September 30, 2012.No supplier provided 10% or more of the Company’s purchases during the three months and nine months September 30, 2011. (11)Retained earnings According to the Law of the PRC on Enterprises with Wholly-Owned Foreign Investment, the Company’s subsidiaries in the PRC are required to make appropriations from after-tax profits as determined under accounting principles generally accepted in the PRC (“PRC GAAP”) to nondistributable reserves.These reserve funds include one or more of the following: (i) a general reserve, (ii) an enterprise expansion reserve and (iii) a staff bonus and welfare fund.A wholly-owned PRC subsidiary is not required to make appropriations to the enterprise expansion reserve but annual appropriation to the general reserve are required to be made at 10% of the profit after tax as determined under PRC GAAP at each year-end, until such fund has reached 50% of its respective registered capital.The staff welfare and bonus reserve is determined by the board of directors.The general reserve is used to offset future losses.The subsidiary may, upon a resolution passed by the stockholder, convert the general reserve into capital.The staff welfare and bonus reserve are used for the collective welfare of the employees of the subsidiary.The enterprise expansion reserve is for the expansion of the subsidiary operations and can be converted to capital subject to approval by the relevant authorities.These reserves represent appropriations of the retained earnings determined in accordance with Chinese law. In addition to the general reserve, the Company’s PRC subsidiaries are required to obtain approval from the local PRC government prior to distributing any registered share capital.Accordingly, both the appropriations to general reserve and the registered share capital of the Company’s PRC subsidiary are considered as restricted net assets and are not distributable as cash dividends.As of September 30, 2012 and December 31, 2011, the Company’s statutory reserve fund was approximately $3.2 million and $2.8 million, respectively. 13 (12)Related Party Balances and Transactions Ms. Cheng Weihong made non-interest bearing loans to the Company from time to time to meet working capital needs of the Company.Ms. Cheng Weihong is a director of the Company and also the Senior Vice President and Chairwoman of Shisheng and wife of the Company’s President and Chief Executive Officer, Mr. Tong Shiping.As of September 30, 2012 and December 31, 2011, the outstanding balances due to Ms. Cheng Weihong were $511,519 and $22,316, respectively. The Company’s shareholder, Sino Peace Limited, paid on behalf of the Company accrued expenses through 2011.As of September 30, 2012 and December 31, 2011, the outstanding balances due to Sino Peace Limited were $2,150,058 and $2,156,235, respectively. In connection with the Goodcar acquisition, the Company acquired the balances due to former shareholders of Goodcar of $1,084,905.Upon completion of the share issuance, these former shareholders of Goodcar became shareholders of the Company.The balances due to these shareholders of $1,137,047 and $1,140,313 as of September 30, 2012 and December 31, 2011, respectively, were outstanding as Due to Shareholders in the condensed consolidated balance sheets The balances as discussed above as of September 30, 2012 and December 31, 2011 are interest-free, unsecured and have no fixed term of repayment.During the three months and nine months ended September 30, 2012 and 2011, there was no imputed interest charged in relation to these balances. (13)Segment Information The Company has five principal operating segments: (1) sales of automobiles, (2) financing services, (3) web-based advertising services, (4) automobile value added services, and (5) auto mall management services.These operating segments were determined based on the nature of services offered.Operating segments are defined as components of an enterprise about which separate financial information is available and that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance.The Company's Chief Executive Officer and Chief Operating Officer have been identified as the chief operating decision makers.The Company's chief operating decision makers direct the allocation of resources to operating segments based on the profitability and cash flows of each respective segment. The Company evaluates performance based on several factors, including net revenue, cost of revenue, operating expenses, and income from operations.The following tables show the operations of the Company's operating segments: Three Months Ended September 30, 2012 Sales of Automobiles Financing Services Web-based Advertising Services Automobile Value Added Services Auto Mall Management Services Corporate Total Net revenue $ - $ Cost of revenue - Operating expenses Selling and marketing - General and administrative Total operating expenses Income (loss) from operations $ 14 Three Months Ended September 30, 2011 Sales of Automobiles Financing Services Web-based Advertising Services Automobile Value Added Services Auto Mall Management Services Corporate Total Net revenue $ - $ Cost of revenue - Operating expenses Selling and marketing - General and administrative Total operating expenses Income (loss) from operations $ Nine Months Ended September 30, 2012 Sales of Automobiles Financing Services Web-based Advertising Services Automobile Value Added Services Auto Mall Management Services Corporate Total Net revenue $ - $ Cost of revenue - Operating expenses Selling and marketing - General and administrative Total operating expenses Income (loss) from operations $ Nine Months Ended September 30, 2011 Sales of Automobiles Financing Services Web-based Advertising Services Automobile Value Added Services Auto Mall Management Services Corporate Total Net revenue $ - $ Cost of revenue - Operating expenses Selling and marketing - General and administrative Total operating expenses Income (loss) from operations $ Following are total assets by segment: Total Assets Sales of Automobiles Financing Services Web-based Advertising Services Automobile Value Added Services Auto Mall Management Services Corporate Total As of September 30, 2012 $ As of December 31, 2011 $ 15 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Except as otherwise indicated by the context, references in this Quarterly Report to “we”, “us”, “our” or the “Company” are to the consolidated businesses of China Auto Logistics Inc. and its wholly-owned direct and indirect subsidiaries and majority-owned subsidiaries, except that references to “our common stock” or “our capital stock” or similar terms refer to the common stock, par value $0.001 per share, of China Auto Logistics Inc., a Nevada corporation (the “Registrant”).”China” or “PRC” refers to the People’s Republic of China.References to “RMB” refer to the Chinese Renminbi, the currency of the primary economic environment in which the Company operates. Management's Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is designed to provide information that is supplemental to, and should be read together with, the Company’s condensed consolidated financial statements and the accompanying notes contained in this Quarterly Report.Information in this Item 2 is intended to assist the reader in obtaining an understanding of the condensed consolidated financial statements, the changes in certain key items in those financial statements from quarter to quarter, the primary factors that accounted for those changes, and any known trends or uncertainties that the Company is aware of that may have a material effect on the Company’s future performance, as well as how certain accounting principles affect the condensed consolidated financial statements.This includes discussion of (i) Liquidity, (ii) Capital Resources, (iii) Results of Operations, and (iv) Off-Balance Sheet Arrangements, and any other information that would be necessary to an understanding of the company’s financial condition, changes in financial condition and results of operations. Forward Looking Statements This periodic report contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities for existing products, plans and objectives of management.Statements in this periodic report that are not historical facts are hereby identified as “forward-looking statements” for the purpose of the safe harbor provided by Section 21E of the Exchange Act and Section 27A of the Securities Act.Generally, the words “believes,” “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, including the matters set forth in this report or other reports or documents we file with the SEC from time to time, which could cause actual results or outcomes to differ materially from those projected. Prospective shareholders should understand that several factors govern whether any forward-looking statements contained herein will be or can be achieved.Any one of those factors could cause actual results to differ materially from those projected herein.These forward-looking statements include plans and objectives of management for future operations, including plans and objectives relating to the products and the future economic performance of the Company.Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions, future business decisions, and the time and money required to successfully complete development projects, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company.Although we believe that the assumptions underlying the forward-looking statements contained herein are reasonable, any of those assumptions could prove inaccurate and, therefore, there can be no assurance that the results contemplated in any of the forward-looking statements contained herein will be realized.Based on actual experience and business development, the Company may alter its marketing, capital expenditure plans or other budgets, which may in turn affect the Company’s results of operations.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of any such statement should not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved.Undue reliance should not be placed on these forward-looking statements, which speak only as of the date hereof.We undertake no obligation to update these forward-looking statements. The following discussion of our financial condition and results of operations is based upon and should be read in conjunction with our condensed consolidated financial statements and their related notes included in this Quarterly Report and our Annual Report on Form 10-K as filed with the SEC for the year ended December 31, 2011. BUSINESS OVERVIEW Prior Operations of China Auto Logistics Inc. China Auto Logistics Inc., formerly Fresh Ideas Media, Inc., was incorporated in the State of Nevada on February 22, 2005.Fresh Ideas Media, Inc. was engaged in the advertising and consulting business.In February 2005, Fresh Ideas Media, Inc. formed a wholly-owned subsidiary, Community Alliance, Inc. (“Community Alliance”), an entity which markets sub-licenses for take-home school folders.Fresh Ideas Media, Inc. had only commenced limited operations and had not yet generated significant revenues, and was therefore considered a development stage company. The Exchange and the Spin-Off On November 10, 2008, Fresh Ideas Media, Inc. entered into an Exchange Agreement (the “Exchange”) with Ever Auspicious International Limited, a Hong Kong corporation (“HKCo”), whereby Fresh Ideas Media, Inc. acquired all of the issued and outstanding securities of HKCo in exchange for the issuance by Fresh Ideas Media, Inc. of 11,700,000 newly-issued shares of our common stock.The closing of the Exchange (the “Closing”) occurred on the same day, immediately following the cancellation of an aggregate of 1,135,000 shares of Fresh Ideas Media, Inc.’s common stock held by Phillip E. Ray and Ruth Daily, Fresh Ideas Media, Inc.’s principal stockholders immediately prior to the Closing.Prior to the Exchange, Phillip E. Ray and Ruth Daily owned approximately 23.89% and 16.58%, respectively, of the issued and outstanding common stock of Fresh Ideas Media, Inc.As of the Closing, HKCo beneficially owned approximately 64.64% of the voting capital stock of Fresh Ideas Media, Inc.As a result of the Exchange, HKCo became a wholly owned subsidiary of Fresh Ideas Media, Inc. and Fresh Ideas Media, Inc.’s primary business operations are those of HKCo.Shortly after the Closing, Fresh Ideas Media, Inc. changed its name to China Auto Logistics Inc. 16 In connection with the consummation of the Exchange, Fresh Ideas Media, Inc. agreed to complete the spin-off of Community Alliance through a dividend of all of the issued and outstanding capital stock of Community Alliance to holders of Fresh Ideas Media, Inc.’s common stock as of September 9, 2008.The spin-off was approved by the Board of Directors of Fresh Ideas Media, Inc. on September 9, 2008.As a result of the spin-off, the business and operations of HKCo are the sole business and operations of Fresh Ideas Media, Inc. HKCo was incorporated in Hong Kong on October 17, 2007.Prior to December 25, 2007, HKCo had minimal assets and no operations.On December 25, 2007, Tianjin Seashore New District Shisheng Business Trading Group Co. Ltd. (“Shisheng”), a company established under the laws of the People’s Republic of China, became a wholly-owned foreign enterprise of HKCo.This arrangement was approved by the relevant ministries of the PRC government. Upon the completion of the above-mentioned transactions on December 25, 2007 and November 10, 2008, the Company owned 100% of HKCo which owned 100% of Shisheng, the operating entity of HKCo.For financial reporting purposes, these transactions were classified as a recapitalization of Shisheng and the historical financial statements of Shisheng were reported as the Company’s historical financial statements. Shisheng’s businesses include sales of both domestically manufactured automobiles and imported automobiles, providing financing services related to imported automobiles, and providing logistic services relating to the automobile importing process and other automobile import value added services such as assistance with customs clearance, storage and nationwide delivery services.Shisheng holds 98% equity ownership in Hengjia Port Logistics Corp. (“Hengjia”), Ganghui Information Technology Corp. (“Ganghui”) and Zhengji International Trading Corp. (“Zhengji”).Hengjia’s business is to provide web-based advertising services and automobile import value added services to wholesalers and distributors in the imported vehicle trading industry.Ganghui’s business is to provide web-based, real-time information on imported automobiles.Zhengji is engaged in sales of both domestically manufactured automobiles and imported automobiles. On November 1, 2010, Shisheng entered into a Share Transfer Agreement with the shareholders of Chongqing Qizhong Technology Development Co., Ltd. (“Goodcar”) to acquire all issued and outstanding stocks of Goodcar for a net purchase price of $4.47 million, net of acquired cash, and completed the acquisition simultaneously.Goodcar is engaged in the development and operation of the website www.goodcar.cn and the business of providing customers with information and discounted services relating to automobile, including discounted gas, car washes, and body-shop repair and car maintenance. Listing on NASDAQ Effective January 8, 2010, the Company commenced trading of its shares of common stock on the NASDAQ Global Market under the trading symbol CALI. Reverse Stock Split On October 9, 2012, the Company filed a Certificate of Amendment of its Articles of Incorporation to effect a one-for-six reverse split of the Company’s issued and outstanding shares of common stock, par value $0.001 per share.The Certificate of Amendment was effective upon filing on October 9, 2012.The Company’s stockholders, at a Special Meeting of Stockholders held on September 4, 2012, had previously authorized the Company’s Board of Directors to effect a reverse stock split at a ratio of up to one-for-six to be determined by the Board of Directors.There was no change to the authorized shares of common stock of the Company as a result of the reverse stock split.Any fraction of a share of common stock that would otherwise have resulted from the reverse split was rounded up to the next whole share.The new CUSIP number for the Company’s common stock following the reverse split is 16936J 202. Current Business of the Company The Company, through its websites (www.cali.com.cn, www.at188.com, www.at160.com and www.goodcar.cn), provides individual and business customers with services related to automobile sales, customs clearance, storage and interstate delivery and a platform to provide automobile pricing, and information relating to automotive services and products, including discounted gas, 24/7 emergency roadside assistance, car repairs and maintenance.Also, the Company sells imported automobiles, manages auto mall for customers, and as the only one-stop service provider in Tianjin provides dealer financing to our customers. 17 Critical Accounting Policies, Estimates and Assumptions Our discussion and analysis of our financial condition and results of operations are based upon our condensed consolidated financial statements.These condensed consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States (“US GAAP”), which requires us to make estimates and assumptions that affect the reported amounts of our assets and liabilities and revenues and expenses, to disclose contingent assets and liabilities on the date of the condensed consolidated financial statements, and to disclose the reported amounts of revenues and expenses incurred during the financial reporting period.The most significant estimates and assumptions include the collection of accounts receivable, and the useful lives and impairment of property and equipment, goodwill and intangible assets, the valuation of deferred tax assets and inventories and the provisions for income taxes.We continue to evaluate these estimates and assumptions that we believe to be reasonable under the circumstances.We rely on these evaluations as the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Since the use of estimates is an integral component of the financial reporting process, actual results could differ from those estimates.Some of our accounting policies require higher degrees of judgment than others in their application.We believe critical accounting policies as disclosed in this Form 10-Q reflect the more significant judgments and estimates used in preparation of our condensed consolidated financial statements.We believe there have been no material changes to our critical accounting policies and estimates. The following critical accounting policies rely upon assumptions and estimates and were used in the preparation of our consolidated financial statements: Revenue Recognition We recognize revenue when there is persuasive evidence of an arrangement, delivery has occurred upon shipment or services have been rendered, the seller’s price to the buyer is fixed or determinable, and collectibility is reasonably assured. The Company recognizes the sales of automobiles upon delivery and acceptance by the customers and where collectibility is reasonably assured. Service revenue related to financing services is recognized ratably over the financing period. Service fees for graphical advertisements on the Company’s websites are charged on a fixed fee basis.The Company recognizes the advertising revenue when the service is performed over the service term.The Company charges a monthly fee for listing services and recognizes the revenue when services are performed.The Company offers sales incentives to its customers in the form of (i) subscription exemptions; (ii) discounted prices and (iii) free advertisements.The Company classifies sales incentives as a reduction of net revenues.Revenues, net of discounts and allowances, are recognized ratably over the service periods. The Company recognizes revenue from automobile value-added services when such services are performed. Revenue from auto mall management services is recognized ratably over the service period. Value Added Taxes represent amounts collected on behalf of specific regulatory agencies that require remittance by a specified date.These amounts are collected at the time of sales and are detailed on invoices provided to customers.The Company accounts for value added taxes on a net basis.The Company recorded and paid business taxes based on a percentage of the net service revenues and reported the service revenue net of the business taxes and other sales related taxes. Receivables Related to Financing Services We record a receivable related to financing services when cash is loaned to customers to finance their purchases of automobiles.Upon repayments by customers, we record the amounts as reductions of receivables related to financing services.Receivables related to financing services represents the aggregate outstanding balance of loans from customers related to their purchases of automobiles and are considered receivables held for investment.We charge a fee for providing loan services and such fee is prepaid by customers.We amortize these fees over the receivable term, which is typically 90 days, using the straight-line method.We record such amortized amounts as financing fee income and the unamortized amount is classified as deferred revenue on the Company’s condensed consolidated balance sheets. We evaluate the collectibility of outstanding receivables at the end of each of the reporting periods and make estimates for potential credit losses.We have not experienced any losses on our accounts receivable historically. Inventories Inventory is stated at the lower of cost (using the first-in, first-out method) or market.We continually evaluate the composition of our inventory, assessing slow-moving and ongoing products.Our products are comprised of the purchase cost of automobiles which declines in value over time.We continuously evaluate our inventory to determine the reserve amount for slow-moving inventory. Income Taxes In the process of preparing condensed consolidated financial statements, we are required to estimate our income taxes in each of the jurisdictions in which we operate.Current income taxes are provided for in accordance with the laws of the relevant taxing authorities. 18 We account for income taxes using an asset and liability approach for financial accounting and reporting for income tax purposes.Under the asset and liability method, deferred income taxes are recognized for temporary differences, net operating loss carryforwards and credits by applying enacted statutory tax rates applicable to future years.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.We conduct this analysis on a quarterly basis.As of September 30, 2012, the deferred tax assets amount to $0. The Company has not provided deferred taxes on unremitted earnings attributable to its international subsidiaries as they are to be reinvested indefinitely.These earnings relate to ongoing operations and are approximately $29.9 million as of September 30, 2012.Because of the availability of US foreign tax credits, it is not practicable to determine the US income tax liability that would be payable if such earnings were not indefinitely reinvested. The Company has no material uncertain tax positions as of September 30, 2012 or unrecognized tax benefit which would affect the effective income tax rate in future periods.The Company classifies interest and/or penalties related to income tax matters in income tax expense.As of September 30, 2012, there are no interest or penalties related to uncertain tax positions.The Company does not anticipate any significant increases or decreases to its liability for unrecognized tax benefits within the next 12 months. Goodwill and Acquired Intangible Assets Impairment We perform our impairment tests for goodwill and acquired intangible assets with indefinite lives on an annual basis, during the fourth quarter of our fiscal year, or more frequently, if changes in facts and circumstances indicate that impairment in the value of goodwill and acquired intangible assets recorded on our condensed consolidated balance sheet may exist.In order to estimate the fair value of goodwill and intangible assets with indefinite lives, we typically estimate future revenue, consider market factors and estimate our future cash flows.Based on these key assumptions, judgments and estimates, we determine whether we need to record an impairment charge to reduce the value of the asset carried on our consolidated balance sheet to its estimated fair value.Assumptions, judgments and estimates about future values are complex and often subjective.They can be affected by a variety of external and internal factors, including industry and economic trends and changes in our business strategy or our internal forecasts.Although we believe the assumptions, judgments and estimates we have made have been reasonable and appropriate, different assumptions, judgments and estimates could materially affect our reported financial results. During the year ended December 31, 2011, due to the planned closing of Goodcar’s operations related to sales of VIP membership cards and other promotion services, which is a reporting unit under our Automobile Value Added Services segment, we reevaluated our goodwill and intangible assets related to this reporting unit and determined that the related goodwill and intangible assets were impaired.We recorded impairment losses of $810,571 and $83,012 ($62,259 after-tax), respectively, in respect of our goodwill and intangible assets related to this reporting unit for the year ended December 31, 2011.Except for this reporting unit, there was no indication that the carrying value of goodwill or intangible assets related to other reporting units may not be recoverable based on the result of our evaluation. There was no impairment loss during the three months and nine months ended September 30, 2012. New Accounting Pronouncements Not Yet Adopted In December 2011, the FASB issued ASU No.2011-11, Topic 210 - Balance Sheet: Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”).ASU 2011-11 requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.ASU 2011-11 will be effective for fiscal years beginning on or after January 1, 2013, with retrospective application for all comparable periods presented.The Company does not expect the adoption of this guidance to have a material effect on the Company’s consolidated financial statements. In July 2012, the FASB issued ASU 2012-02 - Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”), which amends the guidance in ASC 350-30 on testing indefinite-lived intangible assets, other than goodwill, for impairment.FASB is issued ASU 2012-12 in response to feedback on ASU 2011-08, which amended the goodwill impairment testing requirements by allowing an entity to perform a qualitative impairment assessment before proceeding to the two-step impairment test.Similarly, under ASU 2012-02, an entity testing an indefinite-lived intangible asset for impairment has the option of performing a qualitative assessment before calculating the fair value of the asset.If the entity determines, on the basis of qualitative factors, that the fair value of the indefinite-lived intangible asset is not more likely than not (i.e. a likelihood of more than 50 percent) impaired, the entity would not need to calculate the fair value of the asset.ASU 2012-02 does not revise the requirement to test indefinite-lived intangible assets annually for impairment.In addition, the ASU 2012-02 does not amend the requirement to test these assets for impairment between annual tests if there is a change in events or circumstances; however, it does revise the examples of events and circumstances that an entity should consider in interim periods.ASU 2012-02 is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted.The Company does not expect the adoption of this guidance to have a material effect on the Company’s consolidated financial statements. 19 RESULTS OF OPERATIONS The following is management’s discussion and analysis of certain significant factors which have affected our financial position and operating results during the periods included in the accompanying condensed consolidated financial statements, as well as information relating to the plans of our current management and should be read in conjunction with the accompanying condensed consolidated financial statements and their related notes included in this Quarterly Report on Form 10-Q. Results of Operations for the Three Months Ended September 30, 2012 Compared to the Three Months Ended September 30, 2011 The following table sets forth certain information relating to our results of operations, and our condensed consolidated statements of operations as a percentage of net revenue, for the periods indicated: Three Months Ended September 30, 2012 % of net revenue Three Months Ended September 30, 2011 % of net revenue Change in % Net revenue $ % $ % % Cost of revenue % % % Gross profit % % % Operating expenses % % % Income from operations % % % Other income (expenses) % % % Income before income taxes and noncontrolling interests % % % Net income % % % Net income attributable to shareholders of China Auto Logistics Inc. $ % $ % % For the three months ended September 30, 2012, our net revenue increased 78.28% to $170,456,821, from $95,613,591 for the same period in 2011, and our cost of revenue increased 83.54% to $167,673,580 from $91,356,637 for the same period in 2011.Gross profit margin decreased 34.62% from 4.45% for the three months ended September 30, 2011 to 1.63% for the same period in 2012.As compared to the same period in 2011, our gross profit, income from operations, net income and net income attributable to shareholders of China Auto Logistics Inc. for the three months ended September 30, 2012 decreased 34.62% to $2,783,241, decreased 36.19% to $2,152,120, decreased 39.38% to $1,520,792 and decreased 38.75% to $1,517,549, respectively, primarily due to a decrease in our web-based advertising revenue and continuing decrease in the gross profit margin of our sales of automobiles which was partially offset by the increase of our financing services revenue. Net Revenue The following table sets forth a summary of our net revenue by category for the periods indicated, in dollars and as a percentage of total net revenue: Three Months Ended September 30, 2012 % of net revenue Three Months Ended September 30, 2011 % of net revenue Change in % Net revenue $ % $ % % - Sales of Automobiles % % % - Financing Services % % % - Web-based Advertising Services % % % - Automobile Value Added Services % % % - Auto Mall Management Services % % % 20 Sales of Automobiles Net revenue from sales of automobiles increased 78.28% to $170,456,821 for the three months ended September 30, 2012 from $95,613,591 for the same period in 2011.During the three months ended September 30, 2012 and 2011, the Company sold 2,004automobiles and 871 automobiles, respectively, representing an increase of approximately 130% in volume.The average unit selling price per automobile for the three months ended September 30, 2012 decreased 20.30% to $84,012 from $105,411 for the same period in 2011.According to a forecast report issued by IHS Automotive (“IHS”) on April 28, 2012, it is expected that the growth rates for the high-end automobile market in China will exceed those for the mainstream automobile market.IHS also forecasts the sales will grow 139.5% during the period from 2010 through 2015.Based on the current growth forecast, China will soon become the top market for most of the major luxury automotive manufacturers.The Company will continue its focus on the marketing of higher-end luxury automobiles. Throughout 2012, our vendors offered better prices for our purchases as compared to those in 2011, which translated into lower selling prices which allowed us to increase the numbers of automobiles sold.We have been experiencing increased competition as more companies enter the imported automobile market.While we remain one of the leaders in the import automobile market, we continue to reduce our gross profit margin in order to expand our market share and maintain our market leader status.In addition, we experienced higher demand for lower end models for our top selling brands, Toyota, BMW and Mercedes Benz.As a result, average selling prices for these top three brands declined 31%, 8% and 19%, respectively for the three months ended September 30, 2012 as compared to those of the same period of 2011.Total sales for these top three brands accounted for approximately 87% and 84% of our total automobile sales for the three months ended September 30, 2012 and 2011, respectively.Our gross margin for sales of automobiles decreased from 1.64% for the three months ended September 30, 2011 to 0.80% for the three months ended September 30, 2012. Sales to the Company’s top three customers, each of which are car dealers, accounted for 37% and 12% of the Company’s sales during the three months ended September 30, 2012 and 2011, respectively.The Company will continue to maintain close working relationships with its top customers while attempting to reduce the concentration of revenues among these top customers by actively looking for new customers to enlarge its customer base. Financing Services The Company provides financing services (“Financing Services”) to its customers using the Company’s bank facility lines of credit.The Company earns a service fee from its customers for drawing its facility lines related to its customers’ purchases of automobiles and payment of import taxes.Customers bear all the interest and fees charged by the banks and prepay those fees upon the execution of their service contracts with the Company. Net revenue from financing Services for the three months ended September 30, 2012 increased 21.73% to $1,491,170 from $1,224,985 for the same period in 2011.The Company had aggregate credit lines of approximately $119 million (RMB 750,000,000) and had approximately $60 million drawn on our lines as of September 30, 2012.We had approximately $59 million drawn on our $153 million (RMB 975,000,000) lines of credit as of September 30, 2011.We continue to take advantage of the available credit lines granted by our banks to expand our financing services operations.As a result, we were able to continue to grow in the financing service segment.In June and July 2012, the China benchmark interest rate decreased by a total of 50 basis points.Our financing service income and related cost of revenue are affected by the interest charged by the banks.The ratio of interest income to net financing income was lower during the three months ended September 30, 2012 due to the effects of the lower interest rates during the three months ended September 30, 2012 as compared to those during the same period of 2011.In addition, we continue to add new financing service types and increase the prices for our services which also helped increase our gross margin percentage to 61.94% for the three months ended September 30, 2012 from 49.77% for the three months ended September 30, 2011. Our revenue growth from financing services is heavily dependent on overall industry growth and economic market conditions in the PRC.A factor that affects our revenue from financing services is our relationship with major commercial banks, with whom we have established good credit.Any decrease of credit limits or expiration of credit lines or other bank facilities may temporarily reduce our capacity to provide financing services or affect our purchasing power.However, we have not experienced any difficulties in accessing credit lines and loan facilities with banks in the past.Therefore, we do not foresee any difficulty at this time in obtaining credit lines and loan facilities from our banks. We provide Financing Services to our customers with our lines of credit with major commercial banks in the PRC, including the Agricultural Bank of China, China Merchants Bank, PuDong Development Bank, China ZheShang Bank, Industrial and Commercial Bank of China, Shengjing Bank and China Minsheng Bank.We continue to strengthen our relationship with these banks and aim to negotiate with additional banks for higher lines of credit at more favorable terms.Based on the Company’s business relationships with certain financial institutions, we are able to obtain financing on an “as-needed” basis and we are in negotiations for a number of new credit lines.As of September 30, 2012, the Company had aggregate credit lines of $119 million (RMB 750,000,000).Although all of our lines of credit have maturities of less than two years and may not be renewed on the same terms, if at all, we do not expect that the expiration of our lines of credit with any one of our existing banks will have a material adverse effect on our ability to provide Financing Services.However, if the automobile market in the PRC, and in particular the market for imported automobiles, slows down in the future, our revenue from Financing Services would be materially and adversely affected by a decreased number of transactions. 21 Web-based Advertising Services We currently operate in 50 cities throughout China and target to increase the geographical coverage to 60 cities reaching 70% of the auto buying public.In the three months ended September 30, 2012 and 2011, all of our revenue from our websites was generated by subscription fees and advertisements.Our web-based advertising service revenue decreased 87.7% from $1,692,876 for the three months ended September 30, 2012 to $208,288 for the same period of 2012.We have been experiencing stiff competition in the web-based advertising arena which continues to drive the pricing of advertising revenue down.Starting in 2012, we have been shifting our focus of operating our websites from generating advertising revenue to providing automotive information to our website visitors.We are targeting to create a platform which allows our customers and potential customers to have access to our products including the automobile sales, automobile valued added services and financing services.Through offering extensive automotive information and news, we are able to attract more potential customers to visit our websites.Therefore we are willing to sacrifice our advertising revenue in the near term but create opportunities for higher potential growth of our other service products.The results have been positive as our other services, especially the sales of automobiles and financing services, continue to grow which we believe will benefit us long term. Automobile Import Value Added Services Our Automobile Value Added Services (“VAS”) revenue decreased 75.43%, from $647,552 for the three months ended September 30, 2011 to $159,115 for the three months ended September 30, 2012.We expect our VAS revenue to fluctuate from time to time depending on our customers’ needs. Auto Mall Management Services Pursuant to a services agreement entered into by and between the Company and Tianjin Prominent Hero International Logistics Co., Ltd., dated as of March 1, 2010, the Company agreed to provide services to manage Tianjin FTZ International Automobile Exhibition and Sales Center (“Auto Mall Management Services”) for a one-year period for an aggregate consideration of $1,000,000.The Company started to provide such services on March 1, 2010 and the related services fee is recognized ratably over the service period.The related revenue earned in the period is included under our Auto Mall Management Services segment.On March 1, 2011 and again on March 1, 2012, such service agreement was renewed for an additional 1 year term for an aggregate consideration of $1,000,000. Our Auto Mall Management Services revenue for the three months ended September 30, 2012 and 2011 were $237,505 and $235,251, respectively.This 0.96% increase was due solely to exchange rate differences between the two periods; the fee received by the Company was the same for both periods. Cost of Revenue Three Months Ended September 30, 2012 % of net revenue Three Months Ended September 30, 2011 % of net revenue Change in % Net revenue $ % $ % % Cost of revenue % % % Our cost of revenue primarily consisted of the cost of automobiles imported from foreign automobile manufacturers and certain direct labor and overhead costs related to our Financing Services, Web-based Advertising Services, Automobile Value Added Services and Auto Mall Management Services.Our cost of revenue increased 83.54%, from $91,356,637 for the three months ended September 30, 2011 to $167,673,580 for the three months ended September 30, 2012.The increase was primarily due to the increase in the number of automobiles sold in the period.Our cost of revenue percentage increased as the percentage of our automobile sales to our total net revenue continued to increase, which lowered our gross margin percentage.Sales of automobiles accounted for 98.77% of our total revenue for the three months ended September 30, 2012 as compared to 96.02% for the three months ended September 30, 2011.Automobile sales traditionally generated large sales amounts but lower gross margin.As the proportion of automobile sales to our total revenue increased, our overall gross margin decreased during the three months ended September 30, 2012 as compared to that of September 30, 2011.Our cost of revenue related to sales of automobiles increased to $167,013,997 for the three months ended September 30, 2012 from $90,307,120for the same period of 2011, an increase of $76,706,877 or 84.94%, which was in line with increase of revenue related to automobile sales of 83.37%. Our cost of revenue consists primarily of the purchase price of imported automobiles and we have limited control over such costs.The prices of imported automobiles are determined solely by suppliers and are dependent upon market conditions.We will continue to work on obtaining more favorable terms and discounts by strengthening our relationship with suppliers and placing more batch orders. 22 Operating Expenses Three Months Ended September 30, 2012 % of total Three Months Ended September 30, 2011 % of total Change in % Operating Expenses - Selling and Marketing $ % $ % % - General and Administrative % % % Total $ % $ % % During the three months ended September 30, 2012, our total operating expenses decreased 28.64% to $631,121 from $884,477 for the same period in 2011.This decrease was a combination of a 21.21% decrease in selling and marketing expenses to $287,372 for the three months ended September 30, 2012 from $364,738 for the same period in 2011, and a 33.86% decrease in general and administrative expenses to $343,749 for the three months ended September 30, 2012 from $519,739 for the same period in 2011. The following table sets forth a breakdown of the primary selling and marketing expenses of the Company: Three Months Ended September 30, Change in % Primary selling and marketing expenses - Payroll $ $ % - Staff related costs % - Office supplies % - Advertising and promotion % - Entertainment % - Rent % Payroll expenses decreased by 80.73% during the three months ended September 30, 2012 as we substantially reduced employee headcounts at Goodcar as personnel at our headquarters was able to assume those functions.Staff-related costs decreased 50.75% during the three months ended September 30, 2012 which was due to the reduction of employee headcounts at Goodcar and such reduction was partially offset by the severance paid to our terminated employees at Goodcar.Office supplies decreased 55.8% as a result of the reduction of the Goodcar division work force.We incur advertising and promotion expenses from to time in our normal business operations.Entertainment expenses decreased by 52.55% for the three months ended September 30, 2012.The entertainment expenses fluctuate from time to time depending on the needs of our sales department personnel.Rent expense includes rent charged for space occupied in the auto mall show room and rent for our corporate office in Tianjin. The following table sets forth a breakdown of the primary general and administrative expenses of the Company: Three Months Ended September 30, Change in % Primary general and administrative expenses - Payroll $ $ % - Staff related costs % - Entertainment % - Depreciation % - Legal and professional fees % Payroll expenses decreased 63.68% during the three months ended September 30, 2012 as we substantially reduced employee headcounts at Goodcar as personnel at our headquarters was able to assume those functions.Staff-related costs decreased 31.14% during the three months ended September 30, 2012 which was due to the reduction of employee headcounts at Goodcar.Entertainment expenses decreased by 48.45% for the three months ended September 30, 2012.The entertainment expenses fluctuate from time to time depending on the needs of our sales department personnel.Depreciation expense decreased 34.16% as certain of Goodcar’s assets were disposed as a result of the consolidation of several of this division’s offices into our Tianjin headquarters.Legal and professional fees increased 14.4% for the three months ended September 30, 2012 primarily due to general increases of fees for legal, accounting, auditing and internal control services. 23 Income from Operations Income from operations decreased 36.19% for the three months ended September 30, 2012 to $2,152,120 from $3,372,477 in the same period of 2011.Our gross profit decreased 34.62% to $2,783,241 for the three months ended September 30, 2012 from $4,256,954 for the same period of 2011.Even though our net revenue increased by 78.28%, such increases were primarily attributable to the increase of our automobile sales.The sum of our revenues for web-based advertising, financing services and automobile value added services which generated higher profit margins declined to approximately $1.9 million during the three months ended September 30, 2012 as compared to approximately $3.6 million in the same period of 2011, primarily due to the decline in web-based advertising revenue which was partially offset by the increase of revenue generated by our financing services. Other Income and Expenses Other income and expenses consist primarily of interest income and interest expense.The Company’s interest income is generated by interest earned through bank deposits while interest expense is amount paid by the Company with respect to its borrowings on the short-term loans payable to the banks. Results of Operations for the Nine Months Ended September 30, 2012 Compared to the Nine Months Ended September 30, 2011 The following table sets forth certain information relating to our results of operations, and our condensed consolidated statements of operations as a percentage of net revenue, for the periods indicated: Nine Months Ended September 30, 2012 % of net revenue Nine Months Ended September 30, 2011 % of net revenue Change in % Net revenue $ % $ % % Cost of revenue % % % Gross profit % % % Operating expenses % % % Income from operations % % % Other income (expenses) % % % Income before income taxes and noncontrolling interests % % % Net income % % % Net income attributable to shareholders of China Auto Logistics Inc. $ % $ % % For the nine months ended September 30, 2012, our net revenue increased 40.77% to $427,950,375, from $303,998,137 for the same period in 2011, and our cost of revenue increased 43.54% to $418,587,823 from $291,609,816 for the same period in 2011.Gross profit margin decreased from 4.08% for the nine months ended September 30, 2011 to 2.19% for the same period in 2012.As compared to the same period in 2011, our gross profit, income from operations, net income and net income attributable to shareholders of China Auto Logistics Inc. for the nine months ended September 30, 2012 decreased 24.42% to $9,362,552, decreased 24.98% to $7,063,246,decreased 31.25% to $4,762,085 and decreased 30.59% to $4,748,487, respectively, primarily due to a decrease in our web-based advertising revenue which was partially offset by the increase in our sales of automobiles. and growth in our financing services revenue. Net Revenue The following table sets forth a summary of our net revenue by category for the periods indicated, in dollars and as a percentage of total net revenue: Nine Months Ended September 30, 2012 % of net revenue Nine Months Ended September 30, 2011 % of net revenue Change in % Net revenue $ % $ % % - Sales of Automobiles % % % - Financing Services % % % - Web-based Advertising Services % % % - Automobile Value Added Services % % % - Auto Mall Management Services % % % 24 Sales of Automobiles Net revenue from sales of automobiles increased 43.23% to $419,902,047 for the nine months ended September 30, 2012 from $293,174,866 for the same period in 2011.During the nine months ended September 30, 2012 and 2011, the Company sold 4,808 automobiles and 2,785 automobiles, respectively, representing an increase of 72.64% in volume.The average unit selling price per automobile for the nine months ended September 30, 2012 decreased 17.04% to $87,334 from $105,269 for the same period in 2011. Throughout 2012, our vendors offered better prices for our purchases as compared to those in 2011, which translated into lower selling prices which allowed us to increase the numbers of automobiles sold.We have been experiencing increased competition as more companies enter the imported automobile market.While we remain one of the leaders in the import automobile market, we continue to reduce our gross profit margin in order to expand our market share and maintain our market leader status.In addition, we experienced higher demand for lower end models for our top selling brands, Toyota, BMW and Mercedes Benz.As a result, average selling prices for these top three brands declined 23%, 7% and 19%, respectively for the nine months ended September 30, 2012 as compared to those of the same period of 2011.Total sales for these top three brands accounted for approximately 82% and 82% of our total automobile sales for the nine months ended September 30, 2012 and 2011, respectively.Our gross margin for sales of automobiles decreased from 1.37% for the nine months ended September 30, 2011 to 1.07% for the nine months ended September 30, 2012. Sales to the Company’s top three customers, each of which are car dealers, accounted for 32% and 12% of the Company’s sales during the nine months ended September 30, 2012 and 2011, respectively.The Company will continue to maintain close working relationships with its top customers while attempting to reduce the concentration of revenues among these top customers by actively looking for new customers to enlarge its customer base. Financing Services Net revenue from Financing Services for the nine months ended September 30, 2012 increased 82.63% to $5,529,152 from $3,027,433 for the same period in 2011.Our financing service income and related cost of revenue are affected by the interest charged by the banks.During June and July 2012, the China benchmark interest rate decreased by 50 basis points.The ratio of interest income to net financing income was higher in the three months ended March 31, 2012 and trended lower starting June 3012 due to the effects of lower interest rates as compared to those during the same period of 2011.In addition, we continue to add new financing service types and increase the prices for each of our financing services which also help increase our gross margin percentage to 51.24% for the nine months ended September 30, 2012 from 48.15% for the nine months ended September 30, 2011. Web-based Advertising Services In the nine months ended September 30, 2012 and 2011, all of our revenue from our websites was generated by subscription fees and advertisements.Our web-based advertising service revenue decreased 87.72% from $5,665,915 for the nine months ended September 30, 2011 to $695,495 for the same period of 2012.We have been experiencing stiff competition in the web-based advertising arena which continues to drive the pricing of advertising revenue down.Starting in 2012, we have been shifting our focus of operating our websites from generating advertising revenue to providing automotive information to our website visitors.We are targeting to create a platform which allows our customers and potential customers to have access to our products including the automobile sales, automobile valued added services and financing services.Through offering extensive automotive information and news, we are able to attract more potential customers to visit our websites.Therefore we are willing to sacrifice our advertising revenue in the near term but create opportunities for higher potential growth of our other service products.The results have been positive as our other services continue to grow which we believe will benefit us long term. Automobile Import Value Added Services Our VAS revenue decreased 21.39%, from $1,422,015 for the nine months ended September 30, 2011 to $1,117,843 for the nine months ended September 30, 2012.We expect our VAS revenue to fluctuate from time to time depending on our customers’ needs. Auto Mall Management Services Our Auto Mall Management Services revenue for the nine months ended September 30, 2012 and 2011 were $705,838 and $707,908, respectively.This 0.29% decrease was due solely to exchange rate differences between the two periods; the fee received by the Company was the same for both periods. Cost of Revenue Nine Months Ended September 30, 2012 % of net revenue Nine Months Ended September 30, 2011 % of net revenue Change in % Net revenue $ % $ % % Cost of revenue % % % 25 Our cost of revenue primarily consisted of the cost of automobiles imported from foreign automobile manufacturers and certain direct labor and overhead costs related to our Financing Services, Web-based Advertising Services, Automobile Value Added Services and Auto Mall Management Services.Our cost of revenue increased 43.54%, from $291,609,816 for the nine months ended September 30, 2011 to $418,587,823 for the nine months ended September 30, 2012.The increase was primarily due to the increase in the number of automobiles sold in the period, which is consistent with our net revenue growth rate.Our cost of revenue percentage increased as the percentage of our automobile sales to our total net revenue continued to increase, which lowered our gross margin percentage.Sales of automobiles accounted for 98.12% of our total revenue for the nine months ended September 30, 2012 as compared to 96.44% for the nine months ended September 30, 2011.Automobile sales traditionally generated large sales amounts but lower gross margin.As the proportion of automobile sales to our total revenue increased, our overall gross margin decreased during the nine months ended September 30, 2012 as compared to that of September 30, 2011.Our cost of revenue related to sales of automobile increased to $415,394,104 for the nine months ended September 30, 2012 from $289,166,400 for the same period of 2011, an increase of $126,227,704 or 43.65%, which was in line with increase of revenue related to automobile sales of 43.54%. Operating Expenses Nine Months Ended September 30, 2012 % of total Nine Months Ended September 30, 2011 % of total Change in % Operating Expenses - Selling and Marketing $ % $ % % - General and Administrative % % % Total $ % $ % % During the nine months ended September 30, 2012, our total operating expenses decreased 22.66% to $2,299,306 from $2,972,954 for the same period in 2011.This decrease was a combination of a 35.13% decrease in selling and marketing expenses to $715,762 for the nine months ended September 30, 2012 from $1,103,381 for the same period in 2011, and a 15.3% decrease in general and administrative expenses to $1,583,544 for the nine months ended September 30, 2012 from $1,869,573 for the same period in 2011. The following table sets forth a breakdown of the primary selling and marketing expenses of the Company: Nine Months Ended September 30, Change in % Primary selling and marketing expenses - Payroll $ $ % - Staff related costs % - Office supplies % - Advertising and promotion % - Entertainment % - Rent % Payroll expenses decreased by 72.82% during the nine months ended September 30, 2012 as we substantially reduced employee headcounts at Goodcar as personnel at our headquarters was able to assume those functions.Staff-related costs decreased by 25.95% during the nine months ended September 30, 2012 which was due to the reduction of employee headcounts at Goodcar and such reduction was partially offset by the severance paid to our terminated employees at Goodcar.Office supplies decreased 48.81% as a result of the reduction of the Goodcar division work force.Advertising and promotion expenses decreased 86.16% for the nine months ended September 30, 2012 as we substantially reduced such spending in the Goodcar division.Entertainment expenses decreased by 41.84% for the nine months ended September 30, 2012.The entertainment expenses fluctuate from time to time depending on the needs of our sales department personnel.Rent expense includes rent charged for space occupied in the auto mall show room and rent for our corporate office in Tianjin. The following table sets forth a breakdown of the primary general and administrative expenses of the Company: Nine Months Ended September 30, Change in % Primary general and administrative expenses - Payroll $ $ % - Staff related costs % - Entertainment % - Depreciation % - Legal and professional fees % 26 Payroll expenses decreased 52.02% during the three months ended September 30, 2012 as we substantially reduced employee headcounts at Goodcar as personnel at our headquarters was able to assume those functions.Staff-related costs increased 25.99% during the nine months ended September 30, 2012 as we paid severance to our terminated employees at Goodcar and such increase was partially offset by the reduction of employee headcounts at Goodcar.The entertainment expenses fluctuate from time to time depending on the needs of our sales department personnel.Depreciation expense decreased 32.84% as certain of Goodcar’s assets were disposed as a result of the consolidation of several of this division’s offices into our Tianjin headquarters.Legal and professional fees increased 13.57% for the nine months ended September 30, 2012 primarily due to general increases of fees for legal, accounting, auditing and internal control services. Income from Operations Income from operations decreased 24.98% for the nine months ended September 30, 2012 to $7,063,246 from $9,415,367 in the same period of 2011.Our gross profit decreased 24.42% to $9,362,552 for the nine months ended September 30, 2012 from $12,388,321 for the same period of 2011.Even though our net revenue increased by 40.77%, such increases were primarily attributable to the increase of our automobile sales.The sum of our revenues for web-based advertising, financing services and automobile value added services which generated higher profit margins declined to approximately $7.3 million during the nine months ended September 30, 2012 as compared to approximately $10.1 million in the same period of 2011, primarily due to the decline in web-based advertising revenue which was partially offset by the increase of revenue generated by our financing services. Other Income and Expenses Other income and expenses consist primarily of interest income and interest expense.The Company’s interest income is generated by interest earned through bank deposits while interest expense is amount paid by the Company with respect to its borrowings from banks. Inflation We believe that inflation has had a negligible effect on operations for the three months and nine months month period ended September 30, 2012 and 2011.However, overall commodity inflation is an ongoing concern for our business and has been a considerable operational and financial focus for the Company.We continue to monitor commodity costs and work with our suppliers and customers to manage changes in commodity costs. LIQUIDITY AND CAPITAL RESOURCES We generally finance our operations through a combination of operating profit, short-term borrowing from banks and shareholder loans.During the reporting periods, we arranged a number of bank loans to satisfy our financing needs.As of the date of this Form 10-Q, we have not experienced any difficulty in raising funds through bank loans, and we have not experienced any liquidity problems in settling our payables in the ordinary course of business and repaying our bank loans when they come due. On July 1, 2011, the Company entered into a Securities Purchase Agreement, pursuant to which the Company issued 3,000,000 shares of common stock of the Company via a private placement at the price of $1.75 each for the aggregate price of $5,250,000.This transaction was completed in July 2011.The Company initially expected that most of the proceeds from this share issue would be used to acquire an auto mall in Tianjin, China.We were unable to agree on terms of this potential acquisition and therefore did not complete this transaction.However we will continue to explore possible acquisition targets in order to increase our sales of automobiles.In the mean time, the proceeds from the share issuance have been used for the Company’s general working capital. We believe that the level of financial resources is a significant factor for our future development and accordingly we may determine from time to time to raise capital through private debt or equity financings to strengthen the Company’s financial position, to expand our facilities and to provide the Company with additional flexibility to take advantage of business opportunities.No assurances can be given that we will be successful in raising such additional capital on terms acceptable to the Company. The following table sets forth a summary of our cash flows for the nine months ended September 30, 2012 and 2011. Nine Months Ended September 30, Net cash usedin operating activities $ $ Net cash usedin investing activities Net cash provided by financing activities Effect on exchange rate change on cash Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 27 Operating Activities During the nine months ended September 30, 2012, we used net cash for operating activities of $25,330,815, as compared to net cash used in operating activities of $12,943,591 in the same period of 2011.The increase of $12,387,224 in net cash used in operating activities was primarily due to the increase of notes receivable, decrease of line of credit related to financing services and decreases of customer deposits which were partially offset by the increase of notes payable to suppliers and decrease of receivable related to financing services. Investing Activities We had net purchases of property and equipment in the amount of $1,958 and $100,154, respectively, during the nine months ended September 30, 2012 and 2011.In addition, we sold certain equipment for cash proceeds of $30,004 during the nine months ended September 30, 2011. Financing Activities During the nine months ended September 30, 2012, net cash provided by financing activities was $22,978,954, as compared to $1,943,435 of net cash used for financing activities in the same period in 2011.The net cash provided by financing activities mainly represents net proceeds from short-term loans from the banks in the amount of $22,490,077.In addition, we received non interest bearing short-term advances from our director, Ms. Cheng Weihong, in the amount of $699,086 and repaid $210,209 during the nine months ended September 30, 2012. Our total cash and cash equivalents decreased to $5,831,365 as of September 30, 2012, as compared to $7,011,609 as of September 30, 2011. Working Capital As of September 30, 2012, the Company had working capital of $56,221,974 compared to working capital of $51,218,044 as of December 31, 2011. The Company’s general cash needs have been to finance the accumulation of inventory and the build-up in restricted cash, accounts receivable and advances to suppliers.As of September 30, 2012, the Company’s restricted cash increased by approximately $10.3 million, inventories increased by approximately $9.3 million and advances to suppliers increased by approximately $13 million and customer deposits decreased by approximately $3.4 million as compared with those as of December 31, 2011, which contributed to the increase of net cash used in operating activities. We aim to continue to improve the level of working capital through increased revenue and efficiently controlling costs.The Company adopted measures to lower holding costs of inventories and to develop and maintain good relationships with banks for favorable financing terms. OFF-BALANCE SHEET ARRANGEMENTS The Company does not have any outstanding derivative financial instruments, off-balance sheet guarantees or interest rate swap transactions of foreign currency forward contracts.The Company does not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity.The Company does not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to the Company or that engages in leasing, hedging or research and development services with the Company. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 4. Controls and Procedures A. Material Weaknesses As discussed in Item 9A of our Annual Report on Form 10-K for the year ended December 31, 2011, we identified two material weaknesses in the design and operation of our internal controls.The material weaknesses are related to (i) the failure to retain sufficient qualified accounting personnel in Goodcar, a subsidiary group acquired by the Company in November 1, 2010, to prepare financial statements in accordance with accounting principles generally accepted in the US; and (ii) the Company’s accounting department personnel have limited knowledge and experience in US GAAP. To remediate the material weaknesses identified in internal control over financial reporting of the Company, we have commenced to: (a) hire additional personnel with sufficient knowledge and experience in US GAAP; and (b) provide ongoing training courses in US GAAP to existing personnel, including our Chief Financial Officer and the Financial Controller. 28 These new remediation initiatives were be put into place in the fourth quarter of 2011.During the second quarter of 2012, the Company’s accounting team in our headquarters assumed the responsibilities for all the accounting and reporting functions of Goodcar.Accordingly, the material weakness stated in (i) above no longer existed as of September 30, 2012.We will continue to monitor and assess our remediation initiatives to ensure that the aforementioned material weakness stated in (ii) above is remediated. B. Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures and internal controls designed to ensure that information required to be disclosed in the Company’s filings under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms.The Company’s management, with the participation of its principal executive and financial officers, has evaluated the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this Quarterly Report on Form 10-Q.Based upon that evaluation and solely due to the unremediated material weaknesses described above, the Company’s principal executive and financial officers have concluded that such disclosure controls and procedures were not effective for the purpose for which they were designed as of the end of such period.As a result of this conclusion, the financial statements for the period covered by this report were prepared with particular attention to the unremediated material weaknesses previously disclosed.Accordingly, management believes that the condensed consolidated financial statements included in this report fairly present, in all material respects, the Company’s financial condition, results of operations and cash flows as of and for the periods presented, in accordance with generally accepted accounting principles, notwithstanding the unremediated weaknesses. C. Changes in Internal Control over Financial Reporting There was no change in the Company’s internal control over financial reporting that was identified in connection with such evaluation that occurred during the period covered by this Quarterly Report on Form 10-Q that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 29 PART II – OTHER INFORMATION Item 1. Legal Proceedings. There have been no material developments in any legal proceedings since the disclosures contained in the Registrant’s Form 10-K for the year ended December 31, 2011. Item 1A. Risk Factors. Not required. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. (a)There is no information required to be disclosed on Form 8-K during the period covered by this Form 10-Q that was not so reported. (b)There were no material changes to the procedures by which security holders may recommend nominees to the registrant’s board of directors during the quarter ended September 30, 2012. Item 6. Exhibits. The following exhibits, which are numbered in accordance with Item 601 of Regulation S-K, are filed herewith or, as noted, incorporated by reference herein: Exhibit Number Exhibit Description 3.1 (1) Amended Articles of Incorporation of the Company 3.2 (2) Amended and Restated Bylaws of the Company 10.1 (3) Cooperation Agreement, dated March 1, 2012, by and between Tianjin Prominent Hero International Logistics Co., Ltd and Tianjin Seashore New District Shisheng Business Trading Group Co. Ltd. 31.1* Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1** Certification of Chief Executive Officer Pursuant to 18 U.S.C.Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2** Certification of Chief Financial Officer Pursuant to 18 U.S.C.Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance Document. 101.SCH** XBRL Taxonomy Extension Schema Document. 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB** XBRL Taxonomy Extension Label Linkbase Document. 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith ** Furnished herewith (1) Incorporated by reference to the Company’s Form SB-2 filed with the Securities and Exchange Commission on March 7, 2006, Definitive Schedule 14C Information Statement filed on December 5, 2008 and Form 8-K filed on October 9, 2012. (2) Incorporated by reference to the Company’s Definitive Schedule 14C Information Statement filed with the Securities and Exchange Commission on December 5, 2008. (3) Incorporated by reference to the Company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 15, 2012. 30 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA AUTO LOGISTICS INC. By: /s/ Tong Shiping Tong Shiping Chief Executive Officer By: /s/ Wang Xinwei Wang Xinwei Chief Financial Officer Date:November 14, 2012 31 Index to Exhibits Exhibit Number Exhibit Description 3.1 (1) Amended Articles of Incorporation of the Company 3.2 (2) Amended and Restated Bylaws of the Company 10.1 (3) Cooperation Agreement, dated March 1, 2012, by and between Tianjin Prominent Hero International Logistics Co., Ltd and Tianjin Seashore New District Shisheng Business Trading Group Co. Ltd. 31.1* Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1** Certification of Chief Executive Officer Pursuant to 18 U.S.C.Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2** Certification of Chief Financial Officer Pursuant to 18 U.S.C.Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance Document. 101.SCH** XBRL Taxonomy Extension Schema Document. 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB** XBRL Taxonomy Extension Label Linkbase Document. 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith ** Furnished herewith (1) Incorporated by reference to the Company’s Form SB-2 filed with the Securities and Exchange Commission on March 7, 2006, Definitive Schedule 14C Information Statement filed on December 5, 2008 and Form 8-K filed on October 9, 2012. (2) Incorporated by reference to the Company’s Definitive Schedule 14C Information Statement filed with the Securities and Exchange Commission on December 5, 2008. (3) Incorporated by reference to the Company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 15, 2012. 32
